Citation Nr: 0615496	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-20 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, 
Texas


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred through the Campbell Health System between December 
13, 2002 and December 20, 2002.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 






INTRODUCTION

The veteran served on active duty from February 1960 to 
December 1962.  He died in June 2003.  The appellant was the 
veteran's treating physician.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision by the Department 
of Veterans Affairs (VA) Medical Center (MC) in Dallas, 
Texas, which denied the appellant's claim of entitlement to 
payment or reimbursement of medical expenses incurred through 
the Campbell Health System.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Under 38 C.F.R. § 17.123, a claim for payment or 
reimbursement of services not previously authorized may be 
filed by: (1) the veteran who received the services (or his 
or her guardian); (2) the hospital, clinic, or community 
resource which provided the services; and (3) a person other 
than the veteran who paid for the services.  38 C.F.R. § 
17.123. 

In this case, the appellant was the veteran's treating 
physician.  A copy of the appellant's bill for medical 
services provided to the veteran in December 2002, addressed 
to VA, and received in January 2003, are of record.  This 
bill notes a balance due of $14,000.  

In June 2003, the RO denied the benefits sought on appeal.  
The RO's supporting documentation includes an opinion, a VA 
physician's opinion, dated in January 2004.  In this opinion, 
the physician approved the veteran's initial emergency room 
evaluation at the Campbell Health System (CHS) on December 
13, 2002, but determined that the veteran's transfer from CHS 
to a VA facility would have been feasible thereafter (a 
notation below the VA physician's opinion, apparently entered 
by a VA employee, states that no expenses for the ERT 
(emergency room treatment) physician had been submitted).

The Board notes that the January 2004 VA physician's opinion 
is three sentences long, and that while it was presumably 
based on the CHS treatment reports that are of record, the 
CHS records do not include nursing notes.  In addition, 
subsequent to the January 2004 VA physician's opinion, the 
appellant submitted extensive argument with his notice of 
disagreement, and his substantive appeal.  These arguments 
have not been reviewed by a VA physician.  On remand, the RO 
should ensure that it has the veteran's entire record of 
treatment from CHS, to include nursing notes.  Following 
this, another medical opinion should be obtained as to 
whether the appellant is entitled to payment or reimbursement 
of medical expenses incurred through the Campbell Health 
System between December 13, 2002 and December 20, 2002, 
accompanied by a rationalized explanation.  

Additionally, all reports of contact between CHS and the VA 
Hospital, including any requests for transfer, dated between 
December 13 and December 20, 2002, should be associated with 
the claims folder.  The veteran's claims folder should also 
be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's entire claims folder 
and associate it with the duplicate CHR 
folder.

2.  The veteran was hospitalized at Campbell 
Health System on December 13, 2002.  It 
appears that he was scheduled to be 
transferred to a VA hospital on December 19, 
2002, but the VA hospital was full and he 
could not go.  Please obtain all VA reports 
of contact between the Campbell Health System 
and the VA hospital dated between December 
13, 2002, and December 20, 2002, including 
any requests for transfer and responses 
thereto, and associate them with the claims 
folder.

3.  Attempt to obtain the veteran's entire 
record of treatment from the Campbell Health 
System, to include nursing notes, for his 
treatment between December 13, 2002 and 
December 20, 2002.  

4.  Following the above development, and 
whether or not any additional records are 
received, obtain a medical opinion as to 
whether the veteran could have been safely 
transferred from the Campbell Health System 
to a VA medical facility at any time between 
December 14 and December 20, 2002.  In other 
words, was there a continued medical 
emergency of such a nature that the veteran 
could not have been safely transferred to a 
VA facility between December 14 and December 
20, 2002?

The physician should indicate in the report 
that the claims file was reviewed.  A 
detailed rationale for any opinion expressed 
should be provided.

5.  Finally, readjudicate the claim on 
appeal, with application of all appropriate 
laws and regulations, and consideration of 
all additional information obtained since 
the issuance of the January 2004 statement 
of the case.  If the decision remains 
adverse to the appellant, furnish him a 
supplemental statement of the case and 
afford a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 


